 LAREDO PACKING CO.Laredo Packing Company and Amalgamated MeatCutters and Butcher Workmen of North Amer-ica, Local No. 171, a/w Amalgamated MeatCutters and Butcher Workmen of North Amer-Ica, AFL-CIO. Cases 23-CA-6444, 23-CA-6520, 23-CA-6762, and 23-CA-679731 July 1984SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 25 February 1983 Administrative Law JudgeWilliam N. Cates issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LaredoPacking Company, Laredo, Texas, its officers,agents, successors, and assigns, shall pay OscarMartinez the sums set out in the recommendedOrder.1 In agreeing with the judge that the Board's Supplemental Decisionand Order reported at 264 NLRB 245 (1982), in a related backpay pro-ceeding between the parties, resolved issues which may not under thedoctrine of res judicata be relitigated in the present backpay proceeding,we note that the Board's Order in that case has been enforced by theFifth Circuit. 730 F.2d 405 (5th Cir. 1984).* In adopting the judge's conclusion that the Respondent has notshown that oscar Martinez incurred a willful loss of interim earningsduring the backpay period, we rely in part on Martinez' testimony thatduring 1978 he made job applications to various independent truckers andmade telephone inquiries in response to local newspaper want ads.We disvow reliance on the judge's citation to Big Three Industrial GasCo., 263 NLRB 1189 (1982), involving an issue not now before us.SECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Ahearing in this case was held before me on December 2,1982, in Laredo, Texas, to determine the amount of back-pay for Oscar Martinez which would make him wholefor his losses resulting from his discharge on April 29,1977, which discharge, among others, was found to beunlawful by the Board in its Decision and Order issuedon March 19, 1979.1 The Court of Appeals for the FifthCircuit enforced in full the backpay provisions of theBoard's Order in its opinion dated September 8, 1980.2The Supreme Court denied Respondent's petition for awrit of certiorari on January 12, 1981.3 A controversyarose over the amount of backpay due under the termsof the Board's Order, and the Regional Director forRegion 23 of the National Labor Relations Board issueda backpay specification and notice of hearing on Septem-ber 11, 1981. A backpay hearing was held before an ad-ministrative law judge on January 12, 1982. Administra-tive Law Judge Wacknov issued his Supplemental Deci-sion on May 21, 1982. Administrative Law Judge Wack-nov directed Respondent to pay 15 of the 16 discrimina-tees specific amounts of backpay, plus interest and, onthe location of discriminatee Oscar Martinez, the Region-al Director for Region 23 of the Board, absent an infor-mal settlement, was to issue a supplemental backpayspecification and notice of hearing. The Board on Sep-tember 28, 1982, issued its Supplemental Decision andOrder affirming Administrative Law Judge Wacknov'sSupplemental Decision.4On the entire record in this case, including my obser-vation of the demeanor of the witnesses, and with carefulconsideration of the briefs submitted on behalf of counselfor the General Counsel and Respondent, I make the fol-lowingFINDINGS OF FACTI. THE ISSUESA. Whether the issue of the uninsurability of theclaimant (Oscar Martinez) is barred by the doctrine ofres judicata, and whether an alleged offer of a nondriv-ing job to the claimant tolled Respondent's liability tothe claimant.B. Whether the claimant (Oscar Martinez) failed to ex-ercise reasonable diligence with respect to obtaining in-terim employment, and whether the claimant (OscarMartinez) remained in the labor market during the entirebackpay period.II. THE EVIDENCEA. BackgroundThe Board held in its decision," that eight truckdrivershad been discriminatorily discharged. One of the eighttruckdrivers was the claimant herein, Oscar Martinez.Each of the eight drivers, except Martinez, appeared andtestified at the backpay hearing before AdministrativeLaw Judge Wacknov on January 12 and 13, 1982. Marti-nez was subpoenaed by Respondent but failed to appearat that hearing. Counsel for the General Counsel repre-sented in that hearing that his efforts to locate Martinezhad been unsuccessful. Respondent took the position inthat proceeding that Martinez' name should be striken1 241 NLRB 184 (1979).2 625 F.2d 593 (5th Cir. 1980).3 106 LRRM 2137 (1981).4 264 NLRB 245 (1982).5 241 NLRB 184 (1979).271 NLRB No. 88553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the backpay specification. Counsel for the GeneralCounsel maintained in that proceeding that Respondentshould remit the amount set forth in the backpay specifi-cation to the Regional Director for Region 23 to be heldin escrow pending further efforts to locate Martinez. Ad-ministrative Law Judge Wacknov ordered that a speci-fied amount be held by the Regional Director in escrowfor a period not to exceed 1 year from the date of hisSupplemental Decision, and that, on locating Martinez,Respondent be afforded an opportunity to examine himregarding the amount of its backpay liability to him.Judge Wacknov further directed that if no mutuallyagreeable resolution of the matter was arrived at, that asupplemental backpay specification should issue to deter-mine the backpay due Martinez. Administrative LawJudge Wacknov, in his Supplemental Decision, addressedthe issue of the uninsurability of the eight truckdriverswho had been terminated on April 29, 1977. In the samedecision and related thereto, Administrative Law JudgeWacknov addressed himself to the issue of whether Re-spondent could have reemployed any of the discrimina-tees as drivers on May 31, 1977, and he also addressedhimself to whether the drivers were obligated to acceptnondriving jobs offered to them by Respondent.Respondent, in the instant case, attempted to presentevidence that Martinez was uninsurable by its insurancecarrier. I precluded Respondent from attempting toprove that the claimant (Oscar Martinez) was uninsur-able on the basis that the law of the case6estopped Re-spondent from doing so. Respondent made an offer ofproof concerning the uninsurability of Martinez, whichoffer was rejected. Respondent also attempted to provethat it had offered a nondriving job to the claimant(Oscar Martinez), and that such a job would have beensuitable because of the claimant's alleged driving record.I again precluded Respondent from developing evidencethereon. Respondent made an offer of proof with respectto the nondriving job, which offer was rejected.Respondent also questioned whether Martinez hadsought interim employment; however, it conceded theappropriateness of the backpay formula used by counselfor the General Counsel.The previous Board Decisions7described Respond-ent's operations, and it is unnecessary to restate those de-scriptions.B. Whether the Issue of the Uninsurability of Martinezis Barred by the Doctrine of Res Judicata andWhether an Alleged Offer of a Nondriving Job to theClaimant Tolled Respondent's Liability to theClaimantRespondent herein attempted to introduce a letterfrom its insurance carrier in an effort to demonstrate thatthe eight drivers, including the claimant (Martinez), wereuninsurable. I rejected the offered exhibit (R. Exh. 3, Re-jected Exhibit File). As noted above, Respondent madean offer of proof regarding nondriving jobs being offeredto the eight drivers, including Martinez. Respondent'soffer of proof, as indicated above, was rejected. Re-a 264 NLRB 245 (1982).7 241 NLRB 184 (1979), and 264 NLRB 245 (1982).spondent also attempted to develop still further evidencewith respect to the uninsurability of Martinez. Again,Respondent was limited to an offer of proof on thematter, which offer was rejected. Respondent's positionin summary form was that Martinez was uninsurable, andthat Respondent's alleged offer of a nondriving job tohim within 2 weeks of the time he was terminated tolledhis backpay until the claimant was offered reinstatementin December 1978. Respondent contends that Martinez'driving record rendered him unsuitable for work as adriver, and as such, it offered him a nondriving job.Counsel for the General Counsel took the position thatthe Board's findings and conclusions in the prior pro-ceedings were binding on Respondent, and that it maynot attempt to relitigate them in the instant case.Administrative Law Judge Wacknov, in his Supple-mental Decision which was adopted by the Board,8dis-cussed at section A, "The Uninsurability Issue (Dis-charges of April 29, 1977)" as follows:Eight truckdrivers were unlawfully dischargedon April 29, 1977. They are ...Oscar Martinez.... Respondent maintains that the backpayperiod for these employees begins on April 29,1977, the date of their discharge, and ends whenthey either refused Respondent's May 1977 offer oftemporary reinstatement to positions other thantruckdriving jobs pending their reinstatement astruckdrivers when they became insurable ....Counsel for the General Counsel argues, to thecontrary, that the backpay period for the aforemen-tioned employees continued until December 1978,when a valid offer of reinstatement was admittedlymade.In its detailed analysis of the issue, and in supportof its finding of a discriminatory motivation for thedischarge of the truckdrivers, the Board repeatedlyemphasized that the Respondent acted precipitouslyin acceding to the demands of its insurance agentand carrier, and discharged the aforementioneddrivers without first investigating, on a specificdriver-by-driver basis, the insurance carrier's under-lying rationale for excluding each driver from insur-ance coverage. Thus, the Board suggested that Re-spondent could have contacted the insurance agentor carrier to ascertain whether insurance coveragehad been mistakenly denied, or if alternate insur-ance might have been available at additional costswith the same or another carrier, and even positedquestions which Respondent could have asked con-cerning the matter.At the backpay hearing, Respondent presentedunrebutted evidence showing that it was, at thetime of the April 1977 discharges, in an assignedhigh-risk insurance classification, and was thenpaying 180 percent of the customary premium forcoverage; that there was not even a remote expecta-tion that it could obtain insurance from another car-rier at any cost; and moreover, even if such insur-' 264 NLRB 245 (1982).554 LAREDO PACKING CO.ance would have been available, the cost wouldhave been prohibitive.However, Respondent presented no evidenceshowing that, at the time it offered temporary rein-statement to the employees in nondriving positionspending their insurability, it would have beenunable to change the insurance carrier's decisionwith respect to any particular employee on the basisthat the carrier had made a mistake in the denial ofcoverage. It would appear that evidence of thisnature would have been obtainable through the tes-timony of representatives of the insurance carrier orRespondent's insurance agent. Nor did Respondentattempt to prove that current evidence of thisnature was unavailable at the time of the backpayhearing.Such evidence would have shown whether, as ofabout May 31, 1977, the Respondent could thenhave reemployed any of the employees as drivers.Assuming that the evidence would have supportedRespondent's position that the drivers were indeeduninsurable, then the action it took in offering tem-porary reinstatement to the drivers in alternate posi-tions would have tolled backpay as of that date. Asno such evidence was presented, I find that theoffers of reinstatement to alternate nondriving posi-tions did not toll Respondent's backpay obligation.It is readily apparent from the quote set forth abovethat the issue of the uninsurability of Martinez wasbefore the judge, and that he ruled on the matter. It islikewise just as clear that the issue of whether the offerof the nondriving jobs to the discriminatees tolled theirbackpay was before the administrative law judge, and healso ruled on that issue. The judge ruled against Re-spondent on both issues. The judge's decision was subse-quently adopted by the Board. The sum and substance ofthe above-quoted portions of the decision clearly indicatethat the issues in question were judicially and finally de-cided in that case. The identical issues, persons, and par-ties were before the judge in the previous proceeding.The adoption of his decision by the Board constituted afinal judgment by a body of competent jurisdiction onthe matters in issue, and as such, is conclusive as be-tween the parties in that or any subsequent proceeding,and it constitutes an absolute bar to relitigating the sameissues in the instant hearing. I am fully persuaded thatthe doctrine of res judicata bars Respondent from reliti-gating the issues it attempts to, namely, whether Marti-nez was uninsurable during the times in issue, and fur-ther, whether Respondent's alleged offer of reinstatementto an alternate nondriving position for Martinez tolledRespondent's backpay obligation to him. I am bound bythe law of the previous case which clearly indicated thatRespondent had not met its burden of establishing thatthe drivers were uninsurable and further, that the offersof nondriving positions to the drivers did not toll Re-spondent's backpay obligation to them.9See Brown &9 I need not resolve the conflict in testimony as to whether Martinezwas ever offered a nondriving position inasmuch as I am bound by thelaw of the previous case which indicated that the offers of nondrivingRoot, Inc., 132 NLRB 486, 492-493 (1961), enfd. 311F.2d 447 (8th Cir. 1963), and Schoor Stern Food Corp.,248 NLRB 292 at 295 (1980); compare Teamsters Local70 (Nielson Freight Lines), 265 NLRB 220 at fn. 1 (1982).I, therefore, reject Respondent's contention that Marti-nez was uninsurable or that his backpay had been tolledby any alleged offer of reinstatement to a nondriving po-sition.C. Whether the Claimant (Oscar Martinez) Failed toExercise Reasonable Diligence with Respect toObtaining Interim Employment and Whether theClaimant (Oscar Martinez) Remained in the LaborMarket During the Entire Backpay PeriodRespondent contends that Martinez incurred a willfulloss of earnings by failing to diligently look for interimwork following his termination. Respondent contendsMartinez only sought employment during the first coupleof months following his discharge. Respondent contendsthat the nature of Martinez' driving record affected thereasonableness of his search in that a potential employerwould not employ him as a driver based on his drivingrecord.Counsel for the General Counsel contends that therecord evidence establishes that Martinez diligentlysought other employment and incurred no willful lossesof earnings during the entire backpay period. The Gener-al Counsel contends that Respondent's backpay liabilityis as pled in the Supplemental Backpay Specificationwithout any modification. The backpay period for Marti-nez, according to the General Counsel, was from April29, 1977, until December 26, 1978.Martinez testified that, his employment was terminatedat Respondent on April 29, 1977. It is acknowledged thatRespondent offered Martinez reemployment in Decem-ber 1978. Martinez testified that after he was dischargedon April 29, he had 2 weeks of vacation coming to himwhich he took. Martinez testified he took the vacationtime because he was told that he would be called backafter a while to employment with Respondent. AfterMartinez took his 2 weeks' vacation, he registered withthe Texas Employment Commission. The Texas Employ-ment Commission called Martinez twice about signing upfor employment, once at Laredo Hardware and once atthe Laredo Air Force Base. Both positions were fortruckdrivers; however, both jobs were filled accordingto Martinez at the time he made application. Martineztestified he thereafter, on his own, made application atvarious places for employment. Martinez testified that atsome of the locations he filled out written applicationswhereas others did not require or permit him to do so.Martinez testified he gained employment as a truckdriverin November 1978, at Ruben Gonzalez Brick Sales.During the period of his unemployment, Martinez tes-tified he sought employment at Julio Trevino, a whole-sale grocery company, where he attempted to be em-ployed as a truckdriver. Martinez sought employmentwith Trevino in May 1977. Martinez testified he also ap-positions to the drivers did not toll Respondent's backpay liability tothem.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied for employment at Chromalloy at about the sametime. Martinez testified he went twice to Chromalloyabout employment. Martinez testified he filled out an ap-plication at Halliburton and on the application, he wasrequired to list any traffic violations he had. Martineztestified he truthfully indicated on the application that hehad had two accidents and four speeding violations sinceApril 26, 1974. Martinez made application at Halliburtonfirst in May 1977. Martinez went to Halliburton fourtimes to seek employment, and one of those times was in1978. Martinez testified he sought employment at West-ern Oil Company in May 1977. Martinez testified that atthose places where he filled out an application, he indi-cated a first preference for a truckdriving position, butindicated other preferences as well on the applications.Martinez testified he sought employment at CrystalWells in June 1977. Martinez testified he thereaftersought employment at Delta Mud, which was an oufitthat transported mud to oil rigs. Martinez listed his firstchoice as a truckdriver at Delta Mud, however, he listedother choices as well. Thereafter, Martinez sought em-ployment at Howell which operated an oil rig business inLaredo, Texas.Martinez testified that, during his unemployment, heobserved the want ads in the local paper and made tele-phone inquiries regarding them. Some of the ads that heresponded to were for mechanic positions and otherswere for carpentry jobs. Martinez testified after May,June, and July 1977, he visited various independent truckhaulers and inquired about employment with them. Mar-tinez testified he was not hospitalized nor did he sufferany injury during the period of time in question. I creditMartinez' undisputed testimony concerning his seekingemployment.In making a determination as to whether an employeehas forfeited backpay, the following legal principle is ap-plicable. ' 0An employer may mitigate his backpay liabilityby showing that a discriminatee "wilfully incurred"loss by "clearly unjustifiable refusal to take desira-ble new employment," (Phelps-Dodge Corp. v.N.LR.B., 313 U.S. 177, 199-200 (1941)), but this isan affirmative defense and the burden is upon theemployer to prove the necessary fact. N.LR.B. v.Mooney Aircraft, Inc., 266 F.2d 809, 813 (C.A. 5,1966). The employer does not meet that burden bypresenting evidence of lack of employee success inobtaining interim employment or a low interimearning; rather the employer must affirmativelydemonstrate that the employee "neglected to makereasonable efforts to find interim work." N.LR.B.v. Miami Coca-Cola Bottling Co., 360 F.2d 569, 575-576 (C.A. 5, 1966). Moreover, although a discrimin-atee must make "reasonable efforts to mitigate [his]loss of income ... [he] is held ... only to reasona-ble assertion in this regard, not the highest stand-ards of diligence." N.LR.B. v. Arduini Manufactur-ing Co., 394 F.2d 420, 422-423 (C.A. 1, 1968). Suc-10 Aircraft d Helicopter Leasing, 227 NLRB 644 at 646 (1976). See alsoBig Three Industrial Gas, 263 NLRB 1189, 1197 at in. 25 (1982).cess is not the measure of the sufficiency of the dis-criminatee's search for interim employment; the law"only requires an honest good faith effort."N.LR.B. v. Cashman Auto Co., 223 F.2d 832, 836(C.A. I). And in determining the reasonableness ofthis effort, the employee's skill and qualification, hisage, and the labor conditions in the area are factorsto be considered, Mastro Plastic Corp., 136 NLRB1342, 1359.Both the General Counsel and Respondent point outthat the test for whether an individual claimant has madea reasonable search for employment is to be based "onthe record as a whole," with respect to whether, "theemployee has diligently sought other employment duringthe entire backpay period." Saginaw Aggregates, 198NLRB 598 (1972); see also Cornwell Co., 171 NLRB 342(1968). In determining the reasonableness of a search forinterim employment, it is also necessary to consider theskill, background, and experience of the claimant, and toconsider the area in which the search was made to see if,in the light of all the surrounding circumstances, it canbe stated that a reasonable continuing search has beenmade for interim employment such as to foreclose a find-ing of willful loss of backpay.Applying the foregoing principles, I find that Re-spondent has not shown that Martinez incurred a willfulloss of interim earnings. The credited testimony of Marti-nez indicates that he not only registered with the TexasEmployment Commission, but also actively sought em-ployment on his own. Martinez sought employment withvarious trucking concerns in an effort to obtain employ-ment as a truckdriver or other related work. After nothaving success with the various concerns that Martinezcouid recall making application with, he then resorted toa search of newspaper want ads seeking various types ofemployment, including mechanic and carpentry posi-tions. Additionally, Martinez sought employment withvarious independent truckers. It is recognized that alapse of time usually tends to dim ones' memory regard-ing specifics of a matter; therefore, I do not infer a lackof diligence on the part of Martinez because he could notspecifically remember the names of any other employerswith whom he made efforts to be employed. I am fullypersuaded that Respondent failed to demonstrate thatMartinez incurred any willful loss of interim earnings.Without more than is available in this record, I am notpersuaded that the driving record of Martinez was suchthat I should infer that it in any way diminished the rea-sonableness of his search for employment between April29, 1977, and December 1978. I reject Respondent's con-tention in that regard.There is no indication in this record that Martinez' va-cation, which he took when he was terminated, wasother than accrued vacation, and, as such, I find it doesnot require any reduction in the amount of backpay dueMartinez. With respect to the fourth quarter of 1978, Ifind in agreement with Respondent that Martinez' earn-ings at Ruben Gonzalez Brick Sales was $1540 as op-posed to the S1433 reflected in the backpay specificationof the General Counsel. Martinez' W-2 form filed with556 LAREDO PACKING CO.the Internal Revenue Service reflected $1540. Martinezacknowledged that his W-2 form was correct.CONCLUSIONS OF LAWThe backpay formula as propounded by the GeneralCounsel is appropriate in determining the moneys dueMartinez to make him whole for losses incurred by himas a result of the discrimination practiced against himfrom April 29, 1977, to December 26, 1978.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"tIl If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules and Regulations, beadopted by the Board and all objections to them shall be deemed waivedfor all purposes.ORDERRespondent Laredo Packing Company, its officers,agents, successors, and assigns, shall make whole OscarMartinez by paying him the sum of $14,301,12 plus inter-est thereon in the manner heretofore prescribed in thiscase." The quarterly amounts are:Second quarter 1977Third quarter 1977Fourth quarter 1977First quarter 1971Second quarter 1978Third quarter 1978Fourth quarter 1978TotalS 1,5412,2081,8542,7732,6022,397926S14,301557